Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because the length is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 9 and 18 are objected to because of the following informalities: 
In claim 9, the phrase “the reaction cells” in line 8 should read “the plurality of reaction cells” for improved clarity and antecedent basis. 
In claim 18, the phrase “the reaction cells” in line 6 should read “the plurality of reaction cells” for improved clarity and antecedent basis.
Appropriate correction is required.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
The limitations “…are mixed and allowed to react”, “configured to radiate light…”, “configured to detect the light…”, “configured to clean the reaction cells”, and “configured to draw in a cleaning liquid…”, are interpreted as intended uses of the claimed automatic analysis device and are given patentable weight to the extent which effects the structure of the automatic analysis device.
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “control unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant case, “control unit” is being interpreted as a “computer” and equivalents thereof (paragraph [0024] of specification).

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation "the mixed liquid" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 10-17 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites the limitation "the reaction cell" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Since “a plurality of reaction cells” is established in line 2, it is unclear if “the reaction cell” is one of the plurality of reaction cells or a different reaction cell. Claims 10-17 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 9, claim 9 recites the limitation “lowering the another cleaning nozzle without drawing in the cleaning liquid or cleaning water” in lines 17-18. Since the step of  “lowering another cleaning nozzle” is established in lines 15-17, it is unclear if the step of “lowering the another cleaning nozzle without drawing in…” is the same or different step from the step of lowering in lines 15-17. Is the another cleaning nozzle being lowered twice? Claims 10-17 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 10, claim 10 recites “a cleaning liquid or cleaning water” in line 3. Since “a cleaning liquid or cleaning water” is established in claim 9, it is unclear if the cleaning water or cleaning liquid of claim 10 is the same or different from the cleaning water or cleaning water Claims 11, 12, and 16 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 11, claim 11 recites “the cleaning nozzle” in line 2. Since “a plurality of cleaning nozzles”, “one cleaning nozzle”, and “another cleaning nozzle” are established in claim 9, it is unclear which cleaning nozzle is being referred to in claim 11. Claim 12 is rejected by virtue of their dependence on a rejected base claim.
Regarding claim 12, claim 12 recites “a liquid” in line 4. Since the “mixed liquid” and “cleaning liquid” are established in claim 9 and “cleaning liquid” is established in claim 10, it is unclear if the “liquid” of claim 12 is the same or different from the liquid established in claims 9 and 10.
Regarding claim 12, claim 12 recites “the cleaning nozzle” in line 11. Since “a plurality of cleaning nozzles”, “one cleaning nozzle”, and “another cleaning nozzle” are established in claim 9, it is unclear which cleaning nozzle is being referred to in claim 12. 
Regarding claim 13, claim 13 recites “the cleaning nozzle” in lines 3 and 4. Since “a plurality of cleaning nozzles”, “one cleaning nozzle”, and “another cleaning nozzle” are established in claim 9, it is unclear which cleaning nozzle is being referred to in claim 13. Claims 15 and 17 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 14, claim 14 recites the limitation "the cleaning of the cleaning nozzle" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, claim 18 recites the limitation “lowering the another cleaning nozzle without drawing in the cleaning liquid or cleaning water” in lines 15-16. Since the step of “lowering another cleaning nozzle” is established in lines 13-15, it is unclear if the step of 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-11 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al. (US 20120318302 A1, hereinafter “Nakayama”).
Regarding claim 9, Nakayama teaches an automatic analysis device (Fig. 1; abstract) comprising: 
a rotatable reaction disk (Fig. 1, element 12) on which a plurality of reaction cells (11), in each of which a sample and a reagent are mixed and allowed to react (paragraph [0036]), are disposed on a circumference (Fig. 1); 
a light source (spectrophotometer 21 inherently comprises a light source) configured to radiate light onto the mixed liquid of the sample and the reagent (paragraph [0047]), the mixed liquid being dispensed into the reaction cell disposed on the reaction disk (paragraph [0036]); 
a detector (spectrophotometer 21 inherently comprises a detector) configured to detect the light radiated from the light source (paragraph [0047]); 
configured to clean the reaction cells (paragraph [0048]); and 
a control unit (Fig. 2, element 51; abstract, “computer controller”), wherein the control unit controls the cleaning mechanism and the reaction disk to perform (paragraph [0051]): 
an operation of lowering one cleaning nozzle in the cleaning mechanism toward the reaction cell, and the one cleaning nozzle discharging and accumulating a cleaning liquid or cleaning water into the reaction cell (paragraph [0021] teaches the reagent pipette is driven such that a second detergent is delivered into the reaction cuvette; paragraph [0041] teaches the reagent pipette is driven up and down),  
an operation of rotating the reaction disk after the accumulation (paragraph [0021] teaches that after the second detergent is delivered to the reaction cuvette, the reaction turntable is driven to move), and 
an operation of, after the rotation, lowering another cleaning nozzle in the cleaning mechanism to be immersed in the cleaning liquid or cleaning water that is accumulated in the reaction cell by the one cleaning nozzle (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette that has an accumulation of the second detergent), and lowering the another cleaning nozzle without drawing in the cleaning liquid or cleaning water (paragraph [0058] teaches the nozzles of the wash unit are made to descend before aspiration, i.e. the nozzles are lowered without drawing in a cleaning liquid).
Note that the cleaning liquid or cleaning water is not positively recited structurally and are interpreted as an intended use of the claimed apparatus and is given patentable weight to the extent which effects the structure of the claimed apparatus.

Regarding claim 10, Nakayama teaches all of the elements of the current invention as stated above. Nakayama further teaches wherein each of the plurality of cleaning nozzles includes an intake nozzle configured to draw in a cleaning liquid or cleaning water from the reaction cell and/or a discharge nozzle configured to discharge a cleaning liquid or cleaning water into the reaction cell (paragraph [0020], “plural wash nozzles”), and 
the one cleaning nozzle includes at least the discharge nozzle (Fig. 1 and paragraph [0041] teaches the reagent pipette includes a nozzle capable of delivering liquid into the reaction cuvette 11).
Regarding claim 11, Nakayama teaches all of the elements of the current invention as stated above. Nakayama further teaches wherein the control unit controls to perform cleaning of the cleaning nozzle when an analysis of the sample is completed in a state in which cleaning of the reaction cell is not completed (paragraph [0048] teaches the wash unit performs routine cleaning, wherein cleaning is inherently performed after an analysis of a sample is completed and the cleaning of the reaction cell is not completed).
Regarding claim 18, Nakayama teaches a cleaning method to be performed in an automatic analysis device including: 
a rotatable reaction disk (Fig. 1, element 12) on which a plurality of reaction cells (11), in each of which a sample and a reagent are mixed and allowed to react (paragraph [0036]), are disposed on a circumference; 

a control unit (Fig. 2, element 51; abstract, “computer controller”), the method comprising: 
the control unit controlling the cleaning mechanism and the reaction disk to perform 
an operation of lowering one cleaning nozzle in the cleaning mechanism toward the reaction cell, and the one cleaning nozzle discharging and accumulating a cleaning liquid or cleaning water into the reaction cell (paragraph [0021] teaches the reagent pipette is driven such that a second detergent is delivered into the reaction cuvette; paragraph [0041] teaches the reagent pipette is driven up and down); 
an operation of rotating the reaction disk after the accumulation (paragraph [0021] teaches that after the second detergent is delivered to the reaction cuvette, the reaction turntable is driven to move); and 
an operation of, after the rotation, lowering another cleaning nozzle in the cleaning mechanism to be immersed in the cleaning liquid or cleaning water that is accumulated in the reaction cell by the one cleaning nozzle (paragraph [0021] teaches that after the rotation, the wash nozzle is made to descend inside the reaction cuvette that has an accumulation of the second detergent), and lowering the another cleaning nozzle without drawing in the cleaning liquid or cleaning water (paragraph [0058] teaches the nozzles of the wash unit are made to descend before aspiration, i.e. the nozzles are lowered without drawing in a cleaning liquid).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama as applied to claims 11 and 9 respectively above, and further in view of Miyazaki et al. (JP 2014206380 A, hereinafter “Miyazaki”).
Regarding claim 12, Nakayama teaches all of the elements of the current invention as stated above in claim 11. Nakayama further teaches wherein the control unit controls an operation of the cleaning mechanism such that: 
when a liquid is accommodated in the reaction cell at a start of the analysis of the sample, the intake nozzle draws in the liquid (paragraph [0021] teaches the wash unit aspirating reaction liquids from inside the reaction cuvettes), 
after the liquid is drawn in, the discharge nozzle discharges and accumulates a cleaning liquid or cleaning water in the reaction cell (paragraph [0021] teaches that after the reaction liquids are aspirated, the reagent pipette delivers a second detergent into the reaction cuvette), and the intake nozzle is lowered and then draws in the accumulated cleaning liquid or cleaning water, thus cleaning the reaction cell (paragraph [0021] teaches that after the second detergent is in the reaction cuvette, the wash nozzle is made to descend to aspirate the second detergent), and 
causes, after the cleaning of the reaction cell, the discharge nozzle to discharge and accumulate a cleaning liquid or cleaning water again in the cleaned reaction cell to perform cleaning of the cleaning nozzle (paragraph [0022] teaches the reagent pipette delivers the second detergent to the reaction cuvette to clean the wash nozzle; paragraphs [0062]-[0063] teach a step of washing a reaction cuvette and a step of cleaning the wash nozzles).
is lowered while drawing in the accumulated cleaning liquid or cleaning water.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the cleaning mechanism (18) has a plurality of nozzles (Fig. 2, elements 19, 20, 23) wherein a nozzle is controlled to suck a liquid while descending (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Miyazaki to provide the intake nozzle being lowered while drawing in the accumulated cleaning liquid or cleaning water. Doing so would utilize well-known methods of drawing in liquids, as taught by Miyazaki, which would have a reasonable expectation of successfully drawing in liquid from the reaction cell. Furthermore, it would have been obvious to choose a step of lowering while drawing in a liquid from a finite number of identified, predictable solutions for ways to lower and draw in liquids from a reaction cell, i.e. it would have been obvious to try the specific method of lowering while drawing in liquid to optimize the way the liquid is drawn in during cleaning.
Regarding claim 13, Nakayama teaches all of the elements of the current invention as stated above in claim 9. Nakayama further teaches wherein the control unit controls an operation of the cleaning mechanism to clean the reaction cell such that the cleaning nozzle of the cleaning mechanism is lowered toward the reaction cell in which the cleaning liquid or cleaning water is accumulated (paragraph [0021] teach the wash nozzle is made to descend into a reaction cuvette that has the second detergent), and the cleaning nozzle draws in the cleaning 
Nakayama fails to explicitly teach the cleaning nozzle draws in the cleaning liquid or cleaning water while being lowered.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the cleaning mechanism (18) has a plurality of nozzles (Fig. 2, elements 19, 20, 23) wherein a nozzle is controlled to suck a liquid while descending (paragraph [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Miyazaki to provide the cleaning nozzle drawing in the cleaning liquid or cleaning water while being lowered. Doing so would utilize well-known methods of drawing in liquids, as taught by Miyazaki, which would have a reasonable expectation of successfully drawing in liquid from the reaction cell. Furthermore, it would have been obvious to choose a step of lowering while drawing in a liquid from a finite number of identified, predictable solutions for ways to lower and draw in liquids from a reaction cell, i.e. it would have been obvious to try the specific method of lowering while drawing in liquid to optimize the way the liquid is drawn in during cleaning.

Claims 14 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakayama in view of Mori et al. (US 20130255725 A1, hereinafter “Mori”).
Regarding claim 14, Nakayama teaches all of the elements of the current invention as stated above in claim 9. It appears that Nakayama further teaches wherein the control unit controls to perform the cleaning of the cleaning nozzle when the reagent is a reagent that is not able to be cleaned with cleaning water (paragraphs [0020] and [0022] teaches an operation of cleaning the wash nozzle of the reaction cuvette wash unit and that a reagent is capable of being used in the automatic analysis device; paragraph [0051] teaches a switch is used to specify the type of detergent used to clean the wash nozzles).
If it is determined that Nakayama fails to teach the control unit controls to perform the cleaning of the cleaning nozzle when the reagent is a reagent that is not able to be cleaned with cleaning water, Mori teaches a container storing a washing solution for a blood analyzer (abstract). Mori teaches that analyzers that analyzes blood is known and that analyzers that analyze blood comprise contaminants such as cell residues and blood cell protein that can accumulate (paragraph [0005]). Mori teaches that the contaminants may cause reduction in measurement accuracy and therefore the analyzer should be periodically washed with a washing solution (paragraph [0005]), wherein the washing solution comprises a chlorine-based detergent that is alkaline (paragraph [0033]). Mori teaches that contaminants, such as residues of a specimen and a reagent, which accumulate on the walls of a sample preparation portion are removed by a washing operation (paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Mori to provide the control unit controlling to perform the cleaning of the cleaning nozzle when the reagent is a reagent that is not able to be cleaned with cleaning water. Doing so would utilize .

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama in view of Miyazaki as applied to claims 13 above, and further in view of Mori. 
Regarding claim 15, Nakayama in view of Miyazaki teach all of the elements of the current invention as stated above. While Nakayama teaches an automated clinical analyzer comprising a reagent (abstract) and that detergents are used to as cleaning solutions (paragraph [0053]), Nakayama in view of Miyazaki fail to explicitly teach wherein the reagent that is not able to be cleaned with cleaning water is a reagent containing a component of protein.
Mori teaches a container storing a washing solution for a blood analyzer (abstract). Mori teaches that analyzers that analyzes blood is known and that analyzers that analyze blood comprise contaminants such as cell residues and blood cell protein that can accumulate (paragraph [0005]). Mori teaches that the contaminants may cause reduction in measurement accuracy and therefore the analyzer should be periodically washed with a washing solution (paragraph [0005]), wherein the washing solution comprises a chlorine-based detergent that is alkaline (paragraph [0033]). Mori teaches that contaminants, such as residues of a specimen and a reagent, which accumulate on the walls of a sample preparation portion are removed by a washing operation (paragraph [0042]).

Regarding claim 17, Nakayama in view of Miyazaki and Mori teach all of the elements of the current invention as stated above. Nakayama further teaches wherein the cleaning liquid is an alkaline cleaning liquid (paragraph [0062]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama applied to claims 10 above, and further in view of Miyazaki.
Regarding claim 16, Nakayama teaches all of the elements of the current invention as stated above. While Nakayama teaches a computer controller to control washing of a reaction cuvette and nozzles (abstract), Nakayama fails to explicitly teach wherein the control unit controls to write information on whether the analysis of the sample is completed while the cleaning of the reaction cell is completed into a nonvolatile memory.
Miyazaki teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (18) and a control unit (29). Miyazaki teaches the control unit comprises a nonvolatile memory (paragraph [0023], “storage unit 29c”) wherein the memory stores the number of times of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakayama to incorporate the teachings of Miyazaki to provide wherein the control unit controls to write information on whether the analysis of the sample is completed while the cleaning of the reaction cell is completed into a nonvolatile memory. Doing so would allow for improved monitoring of whether or not a cleaning step is completed to determine whether a reaction cell should be cleaned.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kawamura et al. (WO 9904271 A1, see machine translation) teaches an automatic analysis device (Fig. 1) comprising a nozzle washing device (abstract) wherein injection nozzles N1 descend to enter an empty reaction vessel T and supply a cleaning liquid (page 7, second paragraph), the reaction vessel that houses the cleaning liquid turns to a position below nozzles N2, the suction nozzles N2 descend and enter the bottom of the reaction vessel and draws in all the cleaning liquid (page 7, paragraph 5).
Xu et al. (US 20080102528 A1) teaches an automatic analysis device (Fig. 1) comprising a cleaning mechanism (9) wherein the cleaning mechanism comprises a plurality of nozzles configured to perform eight levels of cleaning in sequence using cleaning agents and water, to 
	Takeuchi et al. (US 20150219679 A1) teaches an automatic analysis device (Fig. 2) comprising a cleaning section (Fig. 6, element 31) comprising a plurality of nozzles (33-37). Takeuchi teaches a third cleaning nozzle 35 discharges and sucks a second cleaning fluid, for example alkaline cleaning fluid, into and from reaction vessel 171 (paragraph [0061]). Takeuchi teaches cleaning with a second and third cleaning fluid which are different from a first cleaning fluid makes it possible to remove contaminants such as proteins unremovable by the first cleaning fluid from the reaction vessel (paragraph [0101]), wherein the first cleaning fluid is water (paragraph [0060]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/HENRY H NGUYEN/Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798